Examiner’s Comments
Instant office action is in response to communication filed 2/28/2022.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 102 has been considered and is persuasive therefore the previously filed 35 U.S.C. 102 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1-4,6,8-9,17 and 19-20 are allowed

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 10-16 (canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “a biometric sensor for sensing a biometric characteristic comprising raw data having a first part and a second part; a rich execution environment having an input coupled to an output of the biometric sensor for receiving the first part, the first part being processed with a first function in the rich execution environment by a first processor; and a secure element having a relatively higher level of security than 

The closest art of record Erhart et al. (US Patent No: 10,043,053 B2) teaches “validation is provided for sensing a biometric such as a fingerprint, where biometric data corresponding to the biometric entity such as a fingerprint is then transmitted to a host configured to perform a plurality of authentication processes to authenticate the biometric data. At least one of the plurality of authentication steps is then validated. Alternatively, a portion of the biometric data may be retained, where biometric data corresponding to the biometric is then transmitted to a host configured to perform a plurality of authentication steps to authenticate the biometric data. At least one of the plurality of authentication steps is then validated.” but does not teach the indicated subject matter above.
Another art of record Lindemann (US Pre-grant Publication No: 2019/0164156 A1) teaches “an authenticator on a client device to securely store one or more private keys, at least one of the private 
Another art of record 9.	Kim et al. (US Pre-grant Publication No: 2017/0068953 A1) teaches “A secure module 236 refers to a module that includes a storage space which needs a relatively higher level of security than the memory 230. The secure module 236 may be a circuit that is capable of storing data safely and guaranteeing a protected execution environment. For example, the electronic device is capable of encrypting data which needs a relatively higher level of security (e.g., biometric information, personal information, card information, etc.) and storing a key used for the encryption in the secure module 236. The secure module 236 may be implemented as a separate circuit, including a separate processor. The secure module 236 may be contained in a detachable smart chip or a secure digital (SD) card. Alternatively, the secure module 236 may be implemented in such a way that the electronic device 201 includes an embedded secure element (eSE) in the fixed chip. The secure module 236 may be operated by an operating system (OS) that differs from that of the electronic device 201. For example, the secure module 236 may run based on the Java card open platform (JCOP).” but also does not teach the indicated subject matter above.
Another art of record You et al. (US Pre-grant Publication No: 2015/0234757 A1) teaches “A method is provided that inputs/outputs security information to/from an electronic device. The security information inputting method includes sensing a motion for inputting security information by a sensor module; creating an interrupt according to the security information inputting motion; and reading the security information by a security information inputting module, in response to the interrupt.” but also does not teach the indicated subject matter above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SIMON P KANAAN/Primary Examiner, Art Unit 2492